Citation Nr: 1425150	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  07-32 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for neuropathic pain due to a nerve injury of the left lower extremity.

2.  Entitlement to a disability rating greater than 10 percent for scar residuals of a snake bite.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from September 1969 to May 1971, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted the Veteran's claim of service connection for neuropathic pain due to a nerve injury of the left lower extremity, assigning a zero percent (non-compensable) rating effective September 29, 2006, and denied the Veteran's claim for a disability rating greater than 10 percent for scar residuals of a snake bite.  The Veteran disagreed with this decision in April 2007, seeking a higher initial rating for his service-connected neuropathic pain due to a nerve injury of the left lower extremity and an increased rating for his service-connected scar residuals of a snake bite.  He perfected a timely appeal in October 2007 and requested a videoconference Board hearing.  The Veteran subsequently withdrew his videoconference Board hearing request in July 2010.  See 38 C.F.R. § 20.704 (2013).

In a November 2008 rating decision, the RO assigned a higher initial 10 percent rating effective September 29, 2006, to the Veteran's service-connected neuropathic pain due to a nerve injury of the left lower extremity.  Because the initial rating assigned to the Veteran's service-connected neuropathic pain due to a nerve injury of the left lower extremity is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC attempt to obtain the Veteran's updated VA and private treatment records and schedule him for an examination to determine the current nature and severity of his service-connected disabilities.  These records subsequently were associated with the claims file and the examination occurred in May 2011.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that, in an October 2013 Appellant's Brief, the Veteran's service representative asserted that the Veteran was entitled to a total disability rating based on individual unemployability (TDIU).  The Board also notes that it previously referred back a TDIU claim to the RO/AMC for appropriate action in its April 2011 remand.  The RO subsequently granted the Veteran's TDIU claim effective June 29, 2010, in a February 2013 rating decision.  Thus, an issue relating to a TDIU is not before the Board.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's service-connected neuropathic pain due to a nerve injury of the left lower extremity is manifested by, at worst, complaints of left foot pain and focal paresthesia of the left foot medially in the common peroneal nerve distribution secondary to an iatrogenic injury for treatment of a snake bite.

2.  The record evidence shows that the Veteran's service-connected scar residuals of a snake bite are manifested by, at worst, a painful but not unstable scar in the instep of the left foot.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent for service-connected neuropathic pain due to a nerve injury of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8521 (2013).

2.  The criteria for a disability rating greater than 10 percent for service-connected scar residuals of a snake bite have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DC 7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in January 2007 and in December 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence showing that his neuropathic pain due to a nerve injury of the left lower extremity and his scar residuals of a snake bite had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's higher initial rating claim for neuropathic pain due to a nerve injury of the left lower extremity is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As noted above, in January 2007 and in December 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim for neuropathic pain due to a nerve injury of the left lower extremity, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Veteran was provided with appropriate Vazquez-Flores notice in December 2008 with respect to his increased rating claim for scar residuals of a snake bite.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable to the Veteran's higher initial rating claim for neuropathic pain due to a nerve injury of the left lower extremity.  According to OGC, because this claim concerns an appeal from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

As will be explained below in greater detail, the evidence does not support assigning a higher initial rating for neuropathic pain due to a nerve injury of the left lower extremity or an increased rating for scar residuals of a snake bite.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the January 2007 VCAA notice letter was issued prior to the currently appealed rating decision issued in March 2007; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id., at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for neuropathic pain due to a nerve injury of the left lower extremity, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  SSA notified VA in November 2008 that the Veteran was not in receipt of SSA benefits.

The Veteran also has been provided with VA examinations which address the current nature and severity of his service-connected neuropathic pain due to a nerve injury of the left lower extremity and service-connected scar residuals of a snake bite.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Rating & Increased Rating Claims

The Veteran contends that his service-connected neuropathic pain due to a nerve injury of the left lower extremity is more disabling than currently (and initially) evaluated.  He specifically contends that he experiences increased weakness, stiffness, and a burning or pins and needles sensation in his left calf and left foot due to worsening symptomatology of this disability.  He also contends that his service-connected scar residuals of a snake bite are more disabling than currently evaluated.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With respect to the Veteran's higher initial rating claim for neuropathic pain due to a nerve injury of the left lower extremity, the Board notes that, where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

With respect to the Veteran's increased rating claim for scar residuals of a snake bite, the Board notes that, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected neuropathic pain due to a nerve injury of the left lower extremity currently is evaluated by analogy 10 percent disabling effective 38 C.F.R. § 4.124a, DC 8521 (paralysis of external popliteal nerve (common peroneal)).  See 38 C.F.R. § 4.124a, DC 8521 (2013).  A 10 percent rating is assigned under DC 8521 for mild incomplete paralysis of the external popliteal nerve (common peroneal).  A 20 percent rating is assigned for moderate incomplete paralysis of the external popliteal nerve (common peroneal).  A 30 percent rating is assigned for severe incomplete paralysis of the external popliteal nerve (common peroneal).  A maximum 40 percent rating is assigned for complete paralysis of the external popliteal nerve (common peroneal) manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost, abduction of foot lost, adduction weakened, anesthesia covers entire dorsum of foot and toes.  Id.

The Veteran's service-connected scar residuals of a snake bite currently are evaluated as 10 percent disabling under 38 C.F.R. § 4.118, DC 7804 (scars, unstable or painful).  See 38 C.F.R. § 4.118, DC 7804 (2013).  A 10 percent rating is assigned under DC 7804 for 1 or 2 scars that are unstable or painful.  A 20 percent rating is assigned for 3 or 4 scars that are unstable or painful.  A maximum 30 percent rating is assigned for 4 or more scars that are unstable or painful.  Id.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, DC 7804, Note (1) (2013).

Factual Background

The Veteran's service treatment records show that he served in the Republic of Vietnam.  These records also show that, at his enlistment physical examination in January 1969, prior to his entry on to active service in September 1969, no information was reported regarding the Veteran's clinical evaluation as all of the boxes marked "Normal" and "Abnormal" were left blank.  The Veteran denied any relevant pre-service medical history.  

In an undated outpatient treatment record included in his service treatment records, the Veteran complained of a "snake bite 10 hours ago.  At present there is very minimal discoloration at sight + very slight edema on dorsum of foot.  Snake was not visualized."  The treatment included tetanus toxoid, bed rest, and elevation.

The Veteran was found physically qualified for separation from service in May 1971 without undergoing a separation physical examination.

The post-service evidence shows that, on VA examination in February 2001, the Veteran's complaints included "intermittent pain occasionally in the left foot, nothing persistent."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that he had been bitten at night by a snake while on active service.  "The bite was on bare skin, intensely painful, and was followed by symptoms of pain and swelling of the foot as well as disorientation and confusion for several hours afterwards."  Physical examination showed good pedal pulses in both feet, a crescent-shaped scar on the plantar aspect of the arch of the left foot consistent with a remote snake bite without localized tenderness, inflammation, bogginess, or discharge. 

On VA outpatient treatment in August 2006, the Veteran's complaints included "some pain in the left foot.  He wants to be checked for nerve damage."  Physical examination showed some medial tenderness on the bone of the left foot.  The assessment included left foot pain, probably arthritis.

In September 2006, the Veteran's complaints included left foot pain.  Physical examination showed scar formation in the left arch area and a tingling sensation and sharp pain elicited on palpation of the scar.  The impressions included nerve entrapment due to scar tissue of the left foot.

In December 2006, the Veteran complained of left foot paresthesia and focal pain in the medial aspect of the left foot "since the 70s.  This started after a surgical incision was done to drain snake poison after the snake bite.  He denies pain anywhere else.  This focal hypersensitivity in the scar area is paresthetic in quality but sometimes it reaches a proportion of pain which he rates 5 on a 0-10 severity scale."  Physical examination showed a 1 inch length scar in the medial aspect of the left foot in the distribution of the common peroneal nerve innervation "a branch is probably traumatized."  The rest of the Veteran's peroneal nerve functions "are intact and there is no focal weakness/sensory loss in any other part of the foot."  Deep tendon reflexes were intact including ankle jerks.  The diagnosis was focal paresthesia of the left foot medially in the common peroneal nerve distribution secondary to an iatrogenic injury for treatment of a snake bite.

On VA scars examination in January 2007, the Veteran's complaints included worsening pain in scars from an in-service snake bite incurred while on active service in Vietnam, sharp when his scar is palpated.  He denied any deep induration, breakdown of skin over the surface of the scar, or dysfunction due to the scars.  The VA examiner noted that most of the Veteran's complaints referred to swelling and "deep discomfort" of the left foot.  Objective examination of the superior scar of the medial ankle showed a red, slightly disfiguring 1 inch by 1 inch linear scar "including the stitch marks lateral to the main scar," depressed 1/8 inch in to the surrounding tissue, complaints of sharp pain when the scar is palpated "but the scar is not bound down to the underlying tissue and is therefore shallow," no deep underlying induration, no breakdown over the surface of the scar, and no dysfunction from the scar.  Objective examination of the inferior scar of the medial ankle showed a red, slightly disfiguring linear 1 inch by 1 inch scar depressed 1/8 inch in to the surrounding skin "but it is not bound down to the underlying skin and...is shallow," complaints of sharp pain when the scar is palpated, no deep underlying induration, no skin breakdown on the surface of the scar, and no dysfunction from the scar.  The diagnosis was 2 scars in the left medial ankle area that were slightly disfiguring and strongly symptomatic.

On VA peripheral nerves examination in January 2007, the Veteran complained of "some pain and discomfort which is made worse by walking and relieved by rest."  Physical examination showed "nothing abnormal."  In an addendum to this examination report dated in February 2007, an electromyograph (EMG) report was reviewed and showed "no electrophysiological evidence of damage to the nerves or muscles because of the snake bite.  However, the Veteran has some neuropathic pain due to nerve injury when the skin incision was made."

An EMG report completed in February 2007 showed "evidence of minimal dysfunction of the left sural nerve on the left side."

In an October 2007 note, C.M., M.D., stated that he had seen the Veteran for complaints of sharp left foot and ankle pain "since being bitten by a snake in Vietnam."  Physical examination showed a tender left foot with significant scarring and ecchymosis "from the snake bite and surgery."  Dr. C.M. opined that this disability was "significant."

On VA outpatient treatment in March 2007, a history of mild neuropathy, some pain, and numbness in the left foot was noted. The assessment included peripheral neuropathy.

On private outpatient treatment in October 2007, the Veteran's complaints included a painful left foot.  Objective examination showed tenderness in the left mid-foot (medial).  The assessment included chronic tenosynovitis in the left foot "from snake bite."

On VA outpatient treatment in October 2008, no relevant complaints were noted.  A history of nerve entrapment from a service-connected left foot injury was noted.  "He states his orthopedic shoes and orthotics have helped."  Physical examination showed intact palpable pedal pulses in both feet, pain and paresthesia on palpation of a plantar scar of the left foot, and no open lesions, pressure lesions, or skin infections.  The impressions included nerve entrapment syndrome of the left foot.

On VA scars examination in December 2008, the Veteran's complaints included pain and paresthesia at the site of a scar in the left foot.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination showed a scar of the posterior surface of the left lower extremity that measured 1.0 by 6.1 centimeters (cms) with tenderness to palpation, no adherence to underlying tissue, limitation of motion or loss of function, underlying soft tissue damage, or skin ulceration or breakdown over the scar.  The diagnosis was an incisional scar residual of a snake bite.

On VA peripheral nerves examination in December 2008, the Veteran's complaints included continued nerve pain in the left calf and left foot.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that, although he had been prescribed gabapentin to treat his nerve pain of the left lower extremity, this medication left him "extremely drowsy" and he stopped taking it.  A history of a snake bite to the left foot and an incision to the left foot "due to snake bite while serving in Vietnam" was noted.  The Veteran reported experiencing weakness, stiffness, numbness, paresthesias, pain, and impaired coordination in the medial plantar foot.  He described his paresthesias as "pins and needles, tingling."  He also reported experiencing an altered gait.  Physical examination showed 3/5 muscle strength of the left lower extremity with no motor function impairment noted, decreased sensation on vibration and light touch in the medial plantar left foot, normal position sense, 2+ reflexes throughout the left lower extremity, no muscle atrophy, abnormal muscle tone or bulk, tremors, tics, or other abnormal movements, or joint function affected by any nerve disorder.  The Veteran had an antalgic compensatory gait where he "favors [the] left foot."  An EMG was reviewed and showed a non-weightbearing 2 millimeter (mm) hypoechoic structure, possibly a small cyst, a larger soft tissue prominence seen visually on weightbearing, and no discrete mass.  The radiologist concluded that this was a minor abnormality.  The Veteran reported that he had retired in 1998 due to his PTSD.  The diagnosis was left foot nerve entrapment syndrome.

In a March 2009 letter, Dr. C.M. stated that the Veteran had "chronic left foot pain just below the medial malleolus, secondary to the scars he suffered from a snake bite in 1971."  Dr. C.M. also stated that the Veteran's chronic left foot pain "prevent[s] him from...walking for any length of time due to the nerve entrapment."

On private outpatient treatment later in March 2009, no relevant complaints were noted.  Physical examination showed tenderness in the left medial foot below the malleolus.  The assessment included nerve entrapment of the left foot with chronic pain.

On VA feet examination in August 2010, the Veteran's complaints included increasing foot pain.  He denied any history of trauma to the feet.  The VA examiner stated that he had reviewed the Veteran's medical records.  Physical examination of the left foot showed no evidence of swelling, instability, or abnormal weightbearing, evidence of painful motion, tenderness, and weakness on plantar flexion and dorsiflexion in the dorsum and medial aspect, no skin or vascular abnormality, no muscle atrophy.  X-rays of the left foot showed mild 
osteoarthritic degenerative changes and a moderate sized plantar heel spur.  

On VA peripheral nerves examination in May 2011, the Veteran's complaints included neuropathic pain of the left lower extremity.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of a snake bite to the left foot in Vietnam 
and a left foot incision due to the snake bite was noted.  The Veteran denied any balance or coordination problems but he had an antalgic gait.  He also reported left calf and left foot weakness, stiffness, numbness, paresthesias, and pain which he described as "pins and needles, burning."  Physical examination showed 2+ reflexes of the left lower extremity, decreased sensation on vibration, pain/pinprick, and light touch of the left lower extremity, normal position sense of the left lower extremity, 5/5 motor strength in both hips and both knees, 3/5 motor strength in the left ankle on dorsiflexion and plantar flexion, 4/5 motor strength on left great toe extension, and 5/5 motor strength in the right ankle, normal muscle tone, no muscle atrophy, an antalgic and compensatory gait where he "favors [the] left foot," no imbalance or tremor, evidence of fasciculations, or joint function affected by any nerve disorder.  An EMG was reviewed and showed "a completely normal study."  The Veteran reported that he had retired in 1998 due to PTSD.  He also reported that his left lower extremity condition "SEVERELY effects his usual daily activities."  He reported further that, prior to his retirement in 1998, his "left foot/leg condition MILDLY to MODERATELY effected his job performance due to pain and altered gait."  The diagnoses included left foot nerve entrapment syndrome and left lower extremity neuropathic pain due to a snake bite in 1970.

On VA scars examination in May 2011, no relevant complaints were noted.  Physical examination showed a 1.0 by 6.0 cm linear scar of the left medial foot that was painful and superficial but had no signs of skin breakdown, inflammation, edema, keloid formation, or "other disabling effects."  The VA examiner stated that the Veteran's scar had no effects on his usual daily activities.  The diagnosis was incision scar, residuals of snake bite.

On VA outpatient treatment in June 2011, the Veteran's complaints included foot pain.  The assessment included left foot pain/heel spur.

On VA feet Disability Benefits Questionnaire (DBQ) in December 2012, the Veteran's complaints included numbness/tingling, "pain when he bears weight, and a 'hot sensation' in the left foot.  These symptoms also radiate to the great toe on the left foot."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's history of a snake bite was noted.  Physical examination showed no Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or non-union of the tarsal or metatarsal bones, other foot injuries, or bilateral weak foot.  There was a scar.  The Veteran occasionally used a cane to help with stability as a result of low back pain, left knee pain, and left foot pain.  X-rays of the left foot showed degenerative or traumatic arthritis in multiple joints.  The Veteran had difficulty standing, sitting, and walking "for any length of time."  He was unable to stoop, reach, or twist due to severe pain in the lumbar spine, left knee, and left foot.  When his left leg radiculopathy flared up, the Veteran had difficulty staying in 1 position, including lying down.  The diagnosis was a snake bite incurred in 1970.

On VA scars DBQ in December 2012, the Veteran's complaints included pain, numbness/tingling, and a "hot sensation" in the area of a scar from an in-service snake bite in the left foot.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's scar was painful but not unstable with loss of covering of skin over the scar.  Physical examination showed a linear 3 cm snake bite/debridement scar on the instep of the left foot.  The VA examiner stated, "The symptoms that the [Veteran] reports as a result of the snake bite that occurred in 1970 make working a very difficult task due to pain.  [The Veteran] is unable to weight bear for any length of time without significant pain and parasthesias in the foot."  The diagnosis was snake bite, left foot.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 10 percent for neuropathic pain due to a nerve injury of the left lower extremity.  The Veteran contends that this disability significantly interferes with his standing or walking.  The record evidence does not support the Veteran's assertions regarding worsening of the symptomatology attributable to his service-connected neuropathic pain due to a nerve injury of the left lower extremity.  It shows instead that this disability is manifested by, at worst, complaints of left foot pain and focal paresthesia of the left foot medially in the common peroneal nerve distribution secondary to an iatrogenic injury for treatment of a snake bite (as noted on VA outpatient treatment in December 2006).  The Veteran's service treatment records show that he incurred a snake bite during active service.  The record evidence also demonstrates that the Veteran experiences neuropathic pain due to a nerve injury of the left lower extremity as a result of his in-service snake bite.  It does not show, however, that the Veteran experiences at least moderate incomplete paralysis of the external popliteal nerve (common peroneal) (i.e., a 20 percent rating under DC 8521) such that an initial rating greater than 20 percent is warranted for his service-connected neuropathic pain due to a nerve injury of the left lower extremity.  See 38 C.F.R. § 4.124a, DC 8521 (2013).  For example, there was no localized tenderness, inflammation, bogginess, or discharge in the Veteran's left foot on VA examination in February 2001.  An EMG completed in February 2007 showed "evidence of minimal dysfunction of the left sural nerve on the left side."  A subsequent EMG taken in December 2008 revealed only a minor abnormality (although this was not identified by the radiologist).  Another EMG completed in May 2011 was "completely normal."  Although the Board acknowledges that the Veteran reported that his left lower extremity condition "SEVERELY effects his usual daily activities," on VA examination in May 2011, this assertion was not supported by the objective findings that examination which showed normal reflexes and position sense of the left lower extremity, 5/5 motor strength in the hips and knees, normal muscle tone, and no muscle atrophy, imbalance or tremor, evidence of fasciculations, or joint function affected by any nerve disorder.  There was no evidence of a weak foot or other significant foot abnormalities at the Veteran's most recent VA examination in December 2012 although he reported difficulty standing, sitting, and walking, and inability to stoop, reach, or twist due to severe pain in the lumbar spine, left knee, and left foot, and difficulty staying in 1 position, including lying down when his left leg radiculopathy flared up.  

The Board acknowledges that, in October 2007, Dr. C.M. opined that the Veteran experienced "significant" disability from a tender left foot as a result of his in-service snake bite and subsequent surgery to treat it.  Dr. C.M. also stated in March 2009 that the Veteran's chronic left foot pain "prevent[s] him from...walking for any length of time due to the nerve entrapment."  

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board finds that Dr. C.M.'s opinions regarding the severity of the Veteran's service-connected neuropathic pain due to a nerve injury of the left lower extremity are less than probative because they appear to be based on the Veteran's inaccurately reported in-service history of undergoing surgery to treat a snake bite.  As noted above, the Veteran's service treatment records show that his snake bite was treated with a tetanus toxoid shot, bed rest, and elevation.  It also is not clear the extent to which Dr. C.M. based either of his opinions in October 2007 and March 2009 on "clinical data or other rationale."  Thus, the Board finds that Dr. C.M.'s opinion are entitled to little probative value on the issue of whether the Veteran is entitled to an initial rating greater than 10 percent for his service-connected neuropathic pain due to a nerve injury of the left lower extremity.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a higher initial rating for this disability.  In summary, the Board finds that the criteria for an initial rating greater than 10 percent for the Veteran's service-connected neuropathic pain due to a nerve injury of the left lower extremity have not been met.

The Board also finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 10 percent for scar residuals of a snake bite.  The Veteran contends that his snake bite scar is extremely painful.  The record evidence does not support the Veteran's assertions regarding worsening of the symptomatology associated with his service-connected scar residuals of a snake bite.  It shows instead that this disability is manifested by, at worst, a painful but not unstable scar in the instep of the left foot.  For example, VA scars examination in January 2007 showed no deep induration, breakdown of skin over the surface of the scar, or dysfunction due to the scars.  The VA examiner noted that most of the complaints that the Veteran attributed to his scar residuals of a snake bite, in fact, referred to swelling and "deep discomfort" of the left foot.  Objective examination showed that the Veteran's scars were slightly disfiguring with complaints of sharp pain when the scar is palpated "but the scar is not bound down to the underlying tissue and is therefore shallow."  VA scars examination in December 2008 showed a scar that was tender to palpation with no adherence to underlying tissue, limitation of motion or loss of function, underlying soft tissue damage, or skin ulceration or breakdown over the scar.  VA scars examination in May 2011 showed a scar that was painful and superficial but had no signs of skin breakdown, inflammation, edema, keloid formation, or "other disabling effects."  The May 2011 VA examiner stated that the Veteran's scar had no effects on his usual daily activities.  At the Veteran's most recent VA scars examination in December 2012, his scar was painful but not unstable with loss of covering of skin over the scar.  

The Board again acknowledges that, in October 2007, Dr. C.M. opined that the Veteran experienced "significant" disability as a result of left foot scarring and ecchymosis "from the snake bite and surgery."  Dr. C.M. also stated in March 2009 that the Veteran had "chronic left foot pain just below the medial malleolus, secondary to the scars he suffered from a snake bite in 1971."  As noted elsewhere, these opinions are entitled to little probative value.

There is no indication in the record evidence that the Veteran experiences at least 3 or 4 scars that are unstable or painful (i.e., a 20 percent rating under DC 7804) such that a disability rating greater than 10 percent is warranted for his service-connected scar residuals of a snake bite.  See 38 C.F.R. § 4.118, DC 7804 (2013).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to an increased rating for his service-connected scar residuals of a snake bite.  In summary, the Board finds that the criteria for a disability rating greater than 10 percent for scar residuals of a snake bite have not been met.

The Board finally finds that staged ratings are not appropriate for either the Veteran's service-connected neuropathic pain due to a nerve injury of the left lower extremity or for his service-connected scar residuals of a snake bite.  As discussed above, the record evidence demonstrates that the Veteran has experienced the same level of disability for both of these service-connected disabilities throughout the appeal period.  Thus, consideration of staged ratings is not warranted for either of these disabilities.  See Hart, 21 Vet. App. at 505, and Fenderson, 12 Vet. App. at 119.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected neuropathic pain due to a nerve injury of the left lower extremity or for his service-connected scar residuals of a snake bite.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected neuropathic pain due to a nerve injury of the left lower extremity and for his service-connected scar residuals of a snake bite are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of both of these disabilities.  This is especially true because the 10 percent ratings currently assigned for each of these disabilities contemplate mild disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran has reported that he retired in 1998 due to his service-connected PTSD.  He has not been hospitalized during the appeal period for treatment of either of these service-connected disabilities.  And, as noted in the Introduction, the RO granted the Veteran's TDIU claim in a February 2013 rating decision.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings for either the Veteran's service-connected neuropathic pain due to a nerve injury of the left lower extremity or for his service-connected scar residuals of a snake bite pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an initial rating greater than 10 percent for neuropathic pain due to a nerve injury of the left lower extremity is denied.

Entitlement to a disability rating greater than 10 percent for scar residuals of a snake bite is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


